Title: To Alexander Hamilton from Tench Coxe, 16 December 1789
From: Coxe, Tench
To: Hamilton, Alexander


Philadelphia, December 16th, 1789.
Dear Sir,
A few days ago I forwarded to you, per post, a “state of our navigation,” which I presume you have received. I have the honour to transmit you in this inclosure some notes upon two subjects, one of them of great importance, that may be useful when arranging our affairs with France and Spain. The rough draughts of these papers were made a few weeks before I received your letter, and I then intended to have given them to Mr. Madison in his way to New York, for the purpose of submitting them to Mr. Jefferson, in whose department I thought they might be of use. The general request at the conclusion of your letter justifies me, I hope, in troubling you with them, and in requesting that you will dispose of them as you see fit.
On No. 7, I beg leave to suggest, it may be useful to converse with Col. J. Wadsworth, whose opportunities in the branch it concerns are greater than those of any other person among us.
Of the subject of No. 8 it may be truly said, that it is one of the most important objects of business in all our affairs. The calculations you will find are all within the truth, and of course the result on paper might have been rendered much greater.
I congratulate you most sincerely on the adoption of the constitution by North Carolina, which almost completes this wonderful revolution. The law of New Jersey abolishing the tender of their paper money, in cases wherein gold and silver have been specified in the contract, occasions a further subtraction from the objects, and of course a new inducement to the acquiescence of the opposition. The federal cause has received a fresh confirmation by our convention, for I think it may be justly said, that every recognition of the principles of the general constitution, and every step towards an efficient and well balanced government by any member of the Union, is a furtherance of the object. It has been determined,
1. That the legislative power ought not to be in a single house.
2. That the judges, in addition to their former independence from fixed salaries, should be appointed during good behaviour—with some provisions for removal in case of a decay of talents, or of private virtue. This important and difficult clause is not yet digested.
3. That the executive power should be in a single person.
4. That the chief executive officer should have a qualified negative upon the proceedings of the legislature.
Messrs. Finlay, Smiley, and M’Lene, who led the opposition to the federal constitution, have been in the majority which passed these resolutions. It is, therefore, almost certain that the constitution of Pennsylvania, which was the great cause of our opposition to the proceedings of the general convention, will be altered in these important particulars. How near to the standard of propriety, which the gentlemen have formed for themselves, they will be able to arrive, is uncertain, for so very democratic have been our former ideas, and so much does a jealousy of the city prevail in the counties, that it must be expected they will influence in some particulars.
I beg your pardon for this digression from the original design of my letter, but the proceedings of each state even in its own arrangements are of so much importance to the order of the whole, that I thought the information I have given would not appear impertinent to the business of your office.
I have the honour to be, very respectfully, sir, your most obedient humble servant,
Tench Coxe
The Hon. A. Hamilton, Esq.
